REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 07/18/2022 has been entered.  Claims 4 and 14 have been cancelled.  Claims 1-4, 6-13, 15-20 are pending this Office action.
Allowable Subject Matter
Claims 1-4, 6-13, 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art discloses or suggests that a method- comprising: reporting, by the terminal, an uplink communication capability of the terminal to the first network device or the second network device, wherein the uplink communication capability of the terminal comprises or indicates that an antenna capability used when the terminal sends a signal to the first network device is a first value in a first application scenario, the antenna capability used when the terminal sends the signal to the first network device is a second value in a second application scenario, and the antenna capability indicates a quantity of antenna ports, a quantity of layers, a quantity of radio frequency links, a quantity of antennas, a maximum quantity of antenna ports, a maximum quantity of layers, a maximum quantity of radio frequency links, or a maximum quantity of antennas; and sending, by the terminal, a first reference signal based on the first configuration information, and sending a second reference signal based on the second configuration information as recited in claim 1; receiving, by the first network device from the terminal, an uplink communication capability of the terminal, wherein the uplink communication capability of the terminal comprises or indicates that an antenna capability used when the terminal sends a signal to the first network device is a first value in a first application scenario, the antenna capability used when the terminal sends the signal to the first network device is a second value in a second application scenario, and the antenna capability indicates a quantity of antenna ports, a quantity of layers, a quantity of radio frequency links, a quantity of antennas, a maximum quantity of antenna ports, a maximum quantity of layers, a maximum quantity of radio frequency links, or a maximum quantity of antennas; and receiving, by the first network device, a first reference signal and a second reference signal that are sent by the terminal as recited in claim 10; a method, comprising: establishing, by a terminal, a connection to a first network device or a second network device, and reporting, by the terminal, an uplink communication capability of the terminal to the first network device or the second network device, wherein the uplink communication capability of the terminal comprises or indicates that: an antenna capability used when the terminal sends a signal to the first network device is a first value in a first application scenario, the antenna capability used when the terminal sends a signal to the first network device is a second value in a second application scenario; and the antenna capability comprises or indicates a quantity of antenna ports, a quantity of layers, a quantity of radio frequency links, a quantity of antennas, a maximum quantity of antenna ports, a maximum quantity of layers, a maximum quantity of radio frequency links, or a maximum quantity of antennas as recited in claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

method- comprising: receiving, by a terminal, first configuration information and second configuration information from a first network device, wherein the first configuration information is used to indicate a first reference signal resource of a first antenna port, and the second configuration information is used to indicate a second reference signal resource of a second antenna port; or the first configuration information is used to indicate a third reference signal resource of a first quantity of antenna ports, and the second configuration information is used to indicate a fourth reference signal resource of a second quantity of antenna ports; reporting, by the terminal, an uplink communication capability of the terminal to the first network device or the second network device, wherein the uplink communication capability of the terminal comprises or indicates that an antenna capability used when the terminal sends a signal to the first network device is a first value in a first application scenario, the antenna capability used when the terminal sends the signal to the first network device is a second value in a second application scenario, and the antenna capability indicates a quantity of antenna ports, a quantity of layers, a quantity of radio frequency links, a quantity of antennas, a maximum quantity of antenna ports, a maximum quantity of layers, a maximum quantity of radio frequency links, or a maximum quantity of antennas; and sending, by the terminal, a first reference signal based on the first configuration information, and sending a second reference signal based on the second configuration information.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019. The examiner can normally be reached until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        
KT
August 31, 2022